UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-6325 Dreyfus MidCap Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 4/30/13 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 21 Statement of Financial Futures 22 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 25 Financial Highlights 26 Notes to Financial Statements 36 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Midcap Index Fund, Inc. The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Midcap Index Fund, Inc., covering the six-month period from November 1, 2012, through April 30, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. stocks generally rallied throughout the reporting period, with some major market indices setting new records in the spring of 2013 in response to improving economic conditions. By the reporting period’s end, the U.S. unemployment rate had fallen to its lowest level in four years, housing markets showed signs of sustainable recovery, and macroeconomic concerns seemed to ease in Europe, Japan and the emerging markets. Many analysts attributed these long-awaited economic gains to the aggressively accommodative monetary policies adopted by central banks worldwide, including the Federal Reserve Board. Our chief economist currently expects the global and U.S. economic recoveries to persist at a choppy and moderate pace over the next several months, but sees the potential for stronger growth to begin in the fall. Moreover, the United States generally is expected to remain in the lead in the global march toward better economic conditions, while Europe’s recovery from recession likely will be sluggish as regional policymakers work to resolve a persistent financial crisis. As always, we encourage you to discuss our observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation May 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2012, through April 30, 2013, as provided by Thomas J. Durante, Richard A. Brown and Karen Q.Wong, Portfolio Managers Fund and Market Performance Overview For the six-month period ended April 30, 2013, Dreyfus Midcap Index Fund produced a total return of 18.91%. 1 The Standard & Poor’s MidCap 400 ® Index (“S&P 400 Index”), the fund’s benchmark, produced a total return of 19.23% for the same period. Midcap stocks generally rallied over the reporting period as investors responded positively to improving economic indicators as a gradual recovery from recession continued.The difference in return between the fund and the S&P 400 Index was primarily the result of transaction costs and operating expenses that are not reflected in the S&P 400 Index’s result. The Fund’s Investment Approach The fund seeks to match the total return of the S&P 400 Index by generally investing in all 400 stocks in the S&P 400 Index, in proportion to their respective weightings. The fund may also use stock index futures as a substitute for the sale or purchase of stocks.The S&P 400 Index is composed of 400 stocks of midsize domestic companies across 10 economic sectors. Each stock is weighted by its market capitalization; that is, larger companies have greater representation in the S&P 400 Index than smaller ones. Waning Global Macroeconomic Concerns Lifted U.S. Stocks In the wake of heightened volatility earlier in 2012, a sustained stock market rally began in the weeks prior to the reporting period when various macroeconomic concerns failed to materialize. Instead, investors responded positively to gradually improving U.S. employment and housing market trends, which were sparked in part by the Federal Reserve Board’s aggressively accommodative monetary policy, including historically low short-term interest rates and an open-ended quantitative easing program involving monthly purchases of $40 billion of U.S. government securities. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) In addition, investors were encouraged by overseas developments, such as a new quantitative easing program from the European Central Bank that appeared to forestall a more severe banking crisis in the region, expectations that new government leadership in China might adopt policies more conducive to stronger regional growth, and actions by a new Japanese government that sought to address longstanding economic stagnation and deflationary pressures. Nonetheless, the global and domestic economies expanded at relatively sluggish rates during the reporting period amid slackening demand from the emerging markets for energy and construction materials. The S&P 400 Index lost some ground in late 2012 when investors worried about automatic tax hikes and spending cuts scheduled for the start of 2013, but last-minute legislation to address the increases enabled the rally to resume. Gradually improving global economic data and continued corporate earnings strength helped support further stock market advances over the first four months of 2013. Midcap stocks produced higher returns than their large- and small-cap counterparts, on average, during the reporting period. Financial Stocks Led the Midcap Stock Market Higher The financials sector led the S&P 400 Index’s advance when income-oriented investors in a low interest-rate environment sought competitive dividend yields from real estate investment trusts (“REITs”). Office REITs also benefited from higher occupancy rates and rising rents for commercial space, while residential housing REITs saw increased demand for rental properties. Insurance companies also fared well in an environment of relatively modest claims, improved pricing power, and better investment returns. In the industrials sector, investors favored producers of automated equipment, such as robotics and other machinery, that helps manufacturers enhance productivity. Companies engaged in the construction of oil and gas pipelines encountered greater demand due to the success of energy companies’ drilling activities in North American shale formations. Railroad traffic also increased as the U.S economy recovered, benefiting makers of specialized railcars, while the trucking industry prospered amid increased shipping volumes and lower diesel prices. In the health care sector, biotechnology firms produced above-average results stemming from successful launches of new pharmaceutical products. 4 Although disappointments during the reporting period proved relatively mild, the materials sector lagged market averages due to reduced global demand and higher production costs for forest products. The telecommunications services sector, which comprises just a small part of the S&P 400 Index, suffered from the high cost of infrastructure upgrades and greater competition from large-cap providers of telephone and data services. The fund employed futures contracts in its efforts to replicate the returns of the S&P 400 Index. A Constructive Outlook for Midcap Stocks We have been encouraged by recent evidence of sustained domestic and global growth, which has the potential to fuel further gains in U.S. equity markets.As always, we have continued to monitor the factors considered by the fund’s investment model in light of current market conditions. In our experience, the fund’s broadly diversified portfolio may help limit the impact on the overall portfolio of unexpected losses in individual sectors or holdings. May 15, 2013 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of mid-cap companies often experience sharper price fluctuations than stocks of large-cap companies. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. – Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s MidCap 400 Index is a widely accepted, unmanaged total return index measuring the performance of the midsize company segment of the U.S. market. Investors cannot invest directly in any index. 3 “Standard & Poor’s ® ,” “S&P ® ” and “S&P MidCap 400 ® ” are registered trademarks of Standard & Poor’s Financial Services LLC, and have been licensed for use on behalf of the fund.The fund is not sponsored, endorsed, managed, advised, sold or promoted by Standard & Poor’s and its affiliates and Standard & Poor’s and its affiliates make no representation regarding the advisability of investing in the fund. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Midcap Index Fund, Inc. from November 1, 2012 to April 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2013 Expenses paid per $1,000 † $ 2.71 Ending value (after expenses) $ 1,189.10 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2013 Expenses paid per $1,000 † $ 2.51 Ending value (after expenses) $ 1,022.32 † Expenses are equal to the fund’s annualized expense ratio of .50%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2013 (Unaudited) Common Stocks—96.9% Shares Value ($) Automobiles & Components—.4% Gentex 310,195 6,979,387 Thor Industries 94,011 3,486,868 Banks—4.3% Associated Banc-Corp 365,329 5,213,245 Astoria Financial 183,796 1,762,604 BancorpSouth 182,741 2,923,856 Bank of Hawaii 98,055 4,676,243 Cathay General Bancorp 157,357 3,101,506 City National 101,578 5,813,309 Commerce Bancshares 168,084 6,741,849 Cullen/Frost Bankers 132,547 8,007,164 East West Bancorp 305,015 7,421,015 First Niagara Financial Group 769,725 7,320,085 FirstMerit 357,669 6,126,870 Fulton Financial 428,278 4,736,755 Hancock Holding 185,150 5,049,040 International Bancshares 115,391 2,238,585 New York Community Bancorp 955,726 12,950,087 Prosperity Bancshares 93,787 4,308,575 Signature Bank 100,407 a 7,190,145 SVB Financial Group 96,990 a 6,896,959 Synovus Financial 1,681,469 4,523,152 TCF Financial 347,224 5,052,109 Trustmark 139,469 3,423,964 Valley National Bancorp 432,001 3,883,689 Washington Federal 234,454 4,025,575 Webster Financial 179,289 4,189,984 Westamerica Bancorporation 60,101 2,607,782 Capital Goods—11.1% Acuity Brands 92,475 6,746,976 AECOM Technology 227,883 a 6,624,559 AGCO 210,085 11,187,026 Alliant Techsystems 70,111 5,213,454 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Capital Goods (continued) AMETEK 527,548 21,476,479 B/E Aerospace 226,478 a 14,209,230 Carlisle 136,510 8,855,404 CLARCOR 108,830 5,626,511 Crane 105,856 5,698,228 Donaldson 293,369 10,672,764 Esterline Technologies 66,520 a 4,991,661 Exelis 408,581 4,563,850 Fortune Brands Home & Security 355,343 a 12,930,932 Gardner Denver 105,257 7,903,748 GATX 102,563 5,225,585 General Cable 107,846 a 3,718,530 Graco 132,066 7,993,955 Granite Construction 74,785 2,069,301 Harsco 175,410 3,829,200 Hubbell, Cl. B 116,358 11,165,714 Huntington Ingalls Industries 108,287 5,728,382 IDEX 181,816 9,459,886 ITT 203,455 5,615,358 KBR 319,183 9,601,025 Kennametal 171,967 6,876,960 Lennox International 99,767 6,185,554 Lincoln Electric Holdings 182,147 9,610,076 MSC Industrial Direct, Cl. A 101,247 7,978,264 Nordson 123,195 8,560,821 Oshkosh 190,420 a 7,475,889 Regal-Beloit 96,448 7,582,742 SPX 101,995 7,599,647 Terex 238,527 a 6,821,872 Timken 173,589 9,125,574 Trinity Industries 173,597 7,327,529 Triumph Group 108,910 8,701,909 United Rentals 199,232 a 10,481,596 URS 167,789 7,369,293 Valmont Industries 50,308 7,331,385 Wabtec 103,802 10,892,982 8 Common Stocks (continued) Shares Value ($) Capital Goods (continued) Watsco 63,350 5,345,473 Woodward 129,928 4,676,109 Commercial & Professional Services—2.5% The Brink’s Company 104,815 2,778,646 Clean Harbors 114,684 a 6,533,547 Copart 232,258 a 8,187,094 Corporate Executive Board 73,133 4,121,776 Deluxe 111,017 4,234,188 FTI Consulting 89,339 a 2,958,908 Herman Miller 124,153 3,114,999 HNI 99,603 3,429,331 Manpower 167,211 8,888,937 Mine Safety Appliances 68,284 3,277,632 R.R. Donnelley & Sons 390,937 4,812,434 Rollins 144,121 3,505,023 Towers Watson & Co., Cl. A 122,956 8,965,951 Waste Connections 266,762 10,123,618 Consumer Durables & Apparel—3.7% Carter’s 109,923 a 7,187,865 Deckers Outdoor 77,099 a 4,249,697 Hanesbrands 212,894 10,678,763 Jarden 219,132 a 9,863,131 KB Home 176,256 3,972,810 M.D.C. Holdings 83,758 3,149,301 Mohawk Industries 126,244 a 13,997,935 NVR 10,159 a 10,463,770 Polaris Industries 138,695 11,954,122 Tempur-Pedic International 127,879 a 6,202,131 Toll Brothers 325,997 a 11,184,957 Tupperware Brands 117,485 9,434,045 Under Armour, Cl. A 168,406 a 9,612,614 Consumer Services—2.2% Bally Technologies 89,049 a 4,744,531 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Services (continued) Bob Evans Farms 62,967 2,728,990 Brinker International 153,953 5,988,772 Cheesecake Factory 107,308 4,273,005 DeVry 123,711 3,465,145 International Speedway, Cl. A 54,867 1,803,478 Life Time Fitness 86,019 a 3,972,357 Matthews International, Cl. A 63,953 2,354,110 Panera Bread, Cl. A 61,335 a 10,870,402 Regis 126,946 2,380,237 Scientific Games, Cl. A 128,931 a 1,144,907 Service Corporation International 467,210 7,886,505 Sotheby’s 146,654 5,203,284 Strayer Education 25,713 1,217,768 Wendy’s 633,250 3,603,192 WMS Industries 121,820 a 3,091,792 Diversified Financials—2.9% Affiliated Managers Group 113,733 a 17,705,953 Apollo Investment 444,567 3,916,635 CBOE Holdings 188,337 7,068,288 Eaton Vance 261,048 10,410,594 Federated Investors, Cl. B 202,811 4,656,541 Greenhill & Co. 57,494 2,655,648 Janus Capital Group 410,310 3,659,965 MSCI 261,086 a 8,903,033 Raymond James Financial 243,592 10,089,581 SEI Investments 290,936 8,338,226 Waddell & Reed Financial, Cl. A 187,319 8,030,366 Energy—5.7% Alpha Natural Resources 472,966 a 3,509,408 Arch Coal 465,016 2,255,328 Atwood Oceanics 122,554 a 6,011,274 Bill Barrett 105,880 a 2,102,777 CARBO Ceramics 43,046 3,041,200 Cimarex Energy 187,242 13,702,370 10 Common Stocks (continued) Shares Value ($) Energy (continued) Dresser-Rand Group 164,892 a 9,169,644 Dril-Quip 78,190 a 6,545,285 Energen 157,223 7,455,515 Forest Oil 260,479 a 1,091,407 Helix Energy Solutions Group 210,339 a 4,846,211 HollyFrontier 439,969 21,756,467 Northern Oil and Gas 127,155 a 1,639,028 Oceaneering International 233,425 16,379,432 Oil States International 119,285 a 10,659,308 Patterson-UTI Energy 317,738 6,701,094 Plains Exploration & Production 280,960 a 12,699,392 Quicksilver Resources 255,567 a 644,029 Rosetta Resources 129,237 a 5,545,560 SM Energy 142,062 8,665,782 Superior Energy Services 344,942 a 9,516,950 Tidewater 107,087 5,616,713 Unit 92,940 a 3,906,268 World Fuel Services 157,400 6,382,570 Food & Staples Retailing—.4% Harris Teeter Supermarkets 105,135 4,393,592 SUPERVALU 456,673 2,666,970 United Natural Foods 106,361 a 5,311,668 Food, Beverage & Tobacco—2.1% Flowers Foods 251,642 8,289,087 Green Mountain Coffee Roasters 268,698 a 15,423,265 Hillshire Brands 264,710 9,505,736 Ingredion 166,001 11,953,732 Lancaster Colony 42,053 3,319,243 Post Holdings 70,158 a 3,072,219 Smithfield Foods 272,703 a 6,981,197 Tootsie Roll Industries 45,586 1,423,651 Universal 50,428 2,902,131 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Health Care Equipment & Services—5.7% Allscripts Healthcare Solutions 368,132 a 5,094,947 Community Health Systems 198,645 9,052,253 Cooper 103,306 11,404,982 Health Management Associates, Cl. A 560,812 a 6,443,730 Health Net 172,552 a 5,073,029 Henry Schein 190,083 a 17,183,503 Hill-Rom Holdings 133,252 4,539,896 HMS Holdings 188,642 a 4,755,665 Hologic 576,277 a 11,738,762 IDEXX Laboratories 118,757 a 10,445,866 LifePoint Hospitals 102,269 a 4,908,912 Masimo 111,798 2,242,668 MEDNAX 108,410 a 9,619,219 Omnicare 227,177 9,943,537 Owens & Minor 136,944 4,460,266 ResMed 310,160 14,893,883 STERIS 126,563 5,263,755 Teleflex 88,257 6,895,519 Thoratec 126,337 a 4,573,399 Universal Health Services, Cl. B 192,180 12,797,266 VCA Antech 192,102 a 4,629,658 WellCare Health Plans 94,175 a 5,491,344 Household & Personal Products—1.1% Church & Dwight 299,466 19,132,883 Energizer Holdings 134,944 13,034,241 Insurance—4.8% Alleghany 36,854 a 14,510,894 American Financial Group 164,988 7,963,971 Arthur J. Gallagher & Co. 269,323 11,432,761 Aspen Insurance Holdings 153,357 5,856,704 Brown & Brown 256,368 7,944,844 Everest Re Group 110,954 14,977,680 Fidelity National Financial, Cl. A 465,055 12,486,727 First American Financial 232,279 6,218,109 12 Common Stocks (continued) Shares Value ($) Insurance (continued) The Hanover Insurance Group 97,427 4,913,244 HCC Insurance Holdings 218,170 9,294,042 Kemper 117,250 3,735,585 Mercury General 78,683 3,596,600 Old Republic International 518,568 7,000,668 Primerica 101,326 3,441,031 Protective Life 172,020 6,547,081 Reinsurance Group of America 160,605 10,045,843 StanCorp Financial Group 95,375 4,118,292 W.R. Berkley 242,003 10,507,770 Materials—6.8% Albemarle 194,915 11,938,544 AptarGroup 145,208 8,146,169 Ashland 159,069 13,554,269 Cabot 127,877 4,803,060 Carpenter Technology 96,532 4,340,079 Commercial Metals 247,719 3,621,652 Compass Minerals International 72,302 6,257,015 Cytec Industries 97,484 7,102,684 Domtar 77,158 5,363,253 Eagle Materials 101,398 6,869,714 Greif, Cl. A 65,411 3,150,848 Intrepid Potash 114,855 2,114,481 Louisiana-Pacific 297,488 a 5,390,483 Martin Marietta Materials 98,888 9,986,699 Minerals Technologies 78,737 3,199,084 NewMarket 23,419 6,292,685 Olin 174,264 4,211,961 Packaging Corporation of America 213,991 10,177,412 Reliance Steel & Aluminum 164,972 10,734,728 Rock-Tenn, Cl. A 154,099 15,431,474 Royal Gold 140,950 7,834,001 RPM International 287,575 9,317,430 Scotts Miracle-Gro, Cl. A 82,812 3,755,524 Sensient Technologies 107,487 4,229,613 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Materials (continued) Silgan Holdings 97,365 4,660,863 Sonoco Products 219,546 7,692,892 Steel Dynamics 473,284 7,118,191 Valspar 181,553 11,586,712 Worthington Industries 113,521 3,653,106 Media—1.2% AMC Networks, Cl. A 124,682 a 7,856,213 Cinemark Holdings 223,338 6,898,911 DreamWorks Animation SKG, Cl. A 157,177 a 3,030,373 John Wiley & Sons, Cl. A 100,713 3,844,215 Lamar Advertising, Cl. A 118,387 a 5,542,879 Meredith 77,445 3,006,415 New York Times, Cl. A 264,610 a 2,344,445 Scholastic 57,786 1,586,226 Valassis Communications 85,468 2,190,545 Pharmaceuticals, Biotech & Life Sciences—3.0% Bio-Rad Laboratories, Cl. A 43,931 a 5,260,737 Charles River Laboratories International 106,259 a 4,621,204 Covance 119,407 a 8,902,986 Endo Health Solutions 247,811 a 9,079,795 Mettler-Toledo International 65,774 a 13,744,135 Techne 74,404 4,772,273 United Therapeutics 103,352 a 6,901,847 Vertex Pharmaceuticals 472,523 a 36,299,217 Real Estate—11.1% Alexander & Baldwin 90,650 a 3,087,539 Alexandria Real Estate Equities 136,764 b 9,952,316 American Campus Communities 226,727 b 10,121,093 BioMed Realty Trust 399,124 b 8,984,281 BRE Properties 167,441 b 8,452,422 Camden Property Trust 182,010 b 13,166,603 14 Common Stocks (continued) Shares Value ($) Real Estate (continued) Corporate Office Properties Trust 171,046 b 4,958,624 Corrections Corp. of America 218,198 7,898,768 Duke Realty 694,915 b 12,258,301 Equity One 135,126 b 3,444,362 Essex Property Trust 81,870 b 12,857,683 Extra Space Storage 221,579 b 9,656,413 Federal Realty Investment Trust 139,517 b 16,324,884 Highwoods Properties 174,105 b 7,143,528 Home Properties 110,833 b 7,144,295 Hospitality Properties Trust 298,249 b 8,771,503 Jones Lang LaSalle 96,050 9,510,871 Kilroy Realty 161,366 b 9,131,702 Liberty Property Trust 256,108 b 11,010,083 Macerich 295,812 b 20,721,631 Mack-Cali Realty 179,300 b 4,979,161 National Retail Properties 251,357 b 9,973,846 Omega Healthcare Investors 242,224 b 7,961,903 Potlatch 88,423 b 4,186,829 Rayonier 269,909 b 16,037,993 Realty Income 420,793 b 21,447,819 Regency Centers 195,952 b 11,024,259 Senior Housing Properties Trust 404,812 b 11,508,805 SL Green Realty 196,167 b 17,792,347 Taubman Centers 137,000 b 11,714,870 UDR 544,591 b 13,386,047 Weingarten Realty Investors 239,768 b 8,168,896 Retailing—4.9% Aaron’s 151,510 4,349,852 Advance Auto Parts 159,691 13,394,881 Aeropostale 170,884 a 2,505,159 American Eagle Outfitters 389,932 7,584,177 ANN 105,211 a 3,107,933 Ascena Retail Group 272,576 a 5,042,656 Barnes & Noble 90,213 a 1,635,562 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Retailing (continued) Big Lots 125,732 a 4,579,159 Cabela’s 99,495 a 6,387,579 Chico’s FAS 356,786 6,518,480 Dick’s Sporting Goods 211,548 10,175,459 Foot Locker 326,298 11,378,011 Guess? 131,767 3,647,311 HSN 80,115 4,212,447 LKQ 644,916 a 15,529,577 Office Depot 621,844 a 2,400,318 Rent-A-Center 126,560 4,420,741 Saks 219,869 a 2,539,487 Signet Jewelers 176,285 12,116,068 Tractor Supply 150,344 16,112,366 Williams-Sonoma 188,741 10,131,617 Semiconductors & Semiconductor Equipment—1.9% Atmel 954,852 a 6,177,892 Cree 253,006 a 14,312,549 Cypress Semiconductor 293,598 a 2,962,404 Fairchild Semiconductor International 274,113 a 3,536,058 Integrated Device Technology 306,823 a 2,181,512 International Rectifier 152,525 a 3,235,055 Intersil, Cl. A 275,568 2,138,408 MEMC Electronic Materials 481,057 a 2,597,708 RF Micro Devices 594,736 a 3,336,469 Semtech 144,093 a 4,621,062 Silicon Laboratories 82,588 a 3,279,569 Skyworks Solutions 415,838 a 9,177,545 Software & Services—8.9% ACI Worldwide 84,560 a 3,975,166 Acxiom 166,120 a 3,304,127 Advent Software 71,638 a 2,080,367 Alliance Data Systems 107,994 a 18,550,129 16 Common Stocks (continued) Shares Value ($) Software & Services (continued) ANSYS 199,583 a 16,138,281 AOL 166,269 a 6,424,634 Broadridge Financial Solutions 265,984 6,697,477 Cadence Design Systems 599,497 a 8,273,059 CommVault Systems 92,231 a 6,782,668 Compuware 465,312 a 5,583,744 Concur Technologies 96,906 a 7,084,798 Convergys 231,421 3,938,785 CoreLogic 211,662 a 5,774,139 DST Systems 65,906 4,557,400 Equinix 105,457 a 22,578,344 FactSet Research Systems 89,176 8,388,786 Fair Isaac 75,670 3,524,709 Gartner 202,727 a 11,727,757 Global Payments 172,054 7,983,306 Informatica 236,790 a 7,797,495 Jack Henry & Associates 185,249 8,595,554 Lender Processing Services 183,988 5,103,827 ManTech International, Cl. A 50,959 1,360,096 Mentor Graphics 201,259 3,674,989 MICROS Systems 172,885 a 7,332,053 Monster Worldwide 269,005 a 1,178,242 NeuStar, Cl. A 144,649 a 6,345,752 PTC 254,750 a 6,116,547 Rackspace Hosting 238,924 a 11,516,137 Rovi 225,769 a 5,280,737 SolarWinds 130,779 a 6,650,112 Solera Holdings 151,142 8,702,756 Synopsys 332,475 a 11,826,136 TIBCO Software 335,521 a 6,512,463 ValueClick 151,710 a 4,681,771 VeriFone Systems 235,086 a 5,049,647 WEX 83,528 a 6,329,752 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Technology Hardware & Equipment—3.6% ADTRAN 136,416 2,864,736 Arrow Electronics 230,679 a 9,049,537 Avnet 298,841 a 9,787,043 Ciena 219,972 a 3,290,781 Diebold 135,060 3,955,907 Ingram Micro, Cl. A 329,060 a 5,860,559 InterDigital 91,364 4,057,475 Itron 87,067 a 3,452,207 Lexmark International, Cl. A 140,244 4,250,796 National Instruments 205,606 5,619,212 NCR 354,006 a 9,653,744 Plantronics 92,785 4,065,839 Polycom 383,566 a 4,027,443 QLogic 202,562 a 2,199,823 Riverbed Technology 348,900 a 5,184,654 Tech Data 81,145 a 3,791,906 Tellabs 776,717 1,607,804 Trimble Navigation 552,746 a 15,885,920 Vishay Intertechnology 283,290 a 3,977,392 Zebra Technologies, Cl. A 111,815 a 5,216,170 Telecommunication Services—.5% Telephone & Data Systems 217,132 4,872,442 tw telecom 329,177 a 8,914,113 Transportation—2.9% Alaska Air Group 151,240 a 9,322,434 Con-way 119,145 4,027,101 Genesee & Wyoming, Cl. A 105,719 a 9,007,259 J.B. Hunt Transport Services 197,099 14,007,826 JetBlue Airways 484,956 a 3,341,347 Kansas City Southern 239,288 26,099,142 18 Common Stocks (continued) Shares Value ($) Transportation (continued) Kirby 122,678 a 9,187,355 Landstar System 101,061 5,523,994 Matson 90,641 2,133,689 UTi Worldwide 223,853 3,288,401 Werner Enterprises 97,623 2,241,424 Utilities—5.2% Alliant Energy 239,844 12,834,052 Aqua America 304,681 9,667,528 Atmos Energy 196,679 8,726,647 Black Hills 96,842 4,540,921 Cleco 130,397 6,457,259 Great Plains Energy 333,898 8,056,959 Hawaiian Electric Industries 212,025 6,000,307 IDACORP 109,624 5,394,597 MDU Resources Group 411,479 10,266,401 National Fuel Gas 181,502 11,383,805 NV Energy 510,431 11,040,623 OGE Energy 214,779 15,556,443 PNM Resources 174,429 4,188,040 Questar 380,210 9,653,532 UGI 242,426 9,934,617 Vectren 179,275 6,733,569 Westar Energy 275,353 9,626,341 WGL Holdings 111,526 5,154,732 Total Common Stocks (cost $2,029,221,234) Principal Short-Term Investments—.1% Amount ($) Value ($) U.S. Treasury Bills; 0.09%, 6/13/13 (cost $3,240,653) 3,241,000 c The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment—2.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $60,058,745) 60,058,745 d Total Investments (cost $2,092,520,632) % Cash and Receivables (Net) % Net Assets % a Non-income producing security. b Investment in real estate investment trust. c Held by or on behalf of a counterparty for open financial futures positions. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Capital Goods 11.1 Diversified Financials 2.9 Real Estate 11.1 Transportation 2.9 Software & Services 8.9 Commercial & Professional Services 2.5 Materials 6.8 Consumer Services 2.2 Energy 5.7 Food, Beverage & Tobacco 2.1 Health Care Equipment & Services 5.7 Short-Term/Money Market Investments 2.1 Utilities 5.2 Semiconductors & Retailing 4.9 Semiconductor Equipment 1.9 Insurance 4.8 Media 1.2 Banks 4.3 Household & Personal Products 1.1 Consumer Durables & Apparel 3.7 Telecommunication Services .5 Technology Hardware & Equipment 3.6 Automobiles & Components .4 Pharmaceuticals, Food & Staples Retailing .4 Biotech & Life Sciences 3.0 † Based on net assets. See notes to financial statements. 20 STATEMENT OF FINANCIAL FUTURES April 30, 2013 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 4/30/2013 ($) Financial Futures Long Standard & Poor’s Midcap 400 E-mini 836 96,783,720 June 2013 See notes to financial statements. The Fund 21 STATEMENT OF ASSETS AND LIABILITIES April 30, 2013 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments Unaffiliated issuers 2,032,461,887 2,904,211,209 Affiliated issuers 60,058,745 60,058,745 Cash 2,892,237 Receivable for investment securities sold 36,486,605 Dividends receivable 2,845,909 Receivable for shares of Common Stock subscribed 1,766,674 Receivable for futures variation margin—Note 4 632,689 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 1.123.434 Payable for investment securities purchased 6,867,687 Payable for shares of Common Stock redeemed 5,852,215 Accrued expenses 10,000 Net Assets ($) Composition of Net Assets ($): Paid-in capital 2,090,347,579 Accumulated undistributed investment income—net 7,632,784 Accumulated net realized gain (loss) on investments 23,568,029 Accumulated net unrealized appreciation (depreciation) on investments (including $1,743,018 net unrealized appreciation on financial futures) 873,492,340 Net Assets ($) Shares Outstanding (200 million shares of $.001 par value Common Stock authorized) 90,901,735 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 22 STATEMENT OF OPERATIONS Six Months Ended April 30, 2013 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 25,988,954 Affiliated issuers 33,304 Income from securities lending—Note 1(b) 339,285 Interest 707 Total Income Expenses: Management fee—Note 3(a) 3,416,246 Shareholder servicing costs—Note 3(b) 3,416,246 Directors’ fees —Note 3(a,c) 151,103 Loan commitment fees—Note 2 10,285 Total Expenses Less—Directors’ fees reimbursed by the Manager—Note 3(a) (151,103 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 44,729,349 Net realized gain (loss) on financial futures 7,206,746 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 399,830,486 Net unrealized appreciation (depreciation) on financial futures 3,255,626 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 23 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2013 Year Ended (Unaudited) October 31, 2012 Operations ($): Investment income—net 19,519,473 22,536,170 Net realized gain (loss) on investments 51,936,095 97,498,153 Net unrealized appreciation (depreciation) on investments 403,086,112 136,882,484 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net (28,757,493 ) (16,507,502 ) Net realized gain on investments (94,133,024 ) (95,407,774 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold 493,270,626 659,785,718 Dividends reinvested 111,388,626 104,048,555 Cost of shares redeemed (456,249,425 ) (715,818,898 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 2,494,979,742 2,302,142,836 End of Period Undistributed investment income—net 7,632,784 16,870,804 Capital Share Transactions (Shares): Shares sold 16,015,864 23,482,292 Shares issued for dividends reinvested 3,879,804 4,045,898 Shares redeemed (14,746,666 ) (25,597,510 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 24 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2013 Year Ended October 31, (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 29.10 27.46 25.98 20.66 18.95 33.19 Investment Operations: Investment income—net a .22 .26 .18 .25 .26 .31 Net realized and unrealized gain (loss) on investments 5.07 2.72 1.91 5.31 2.73 (11.42 ) Total from Investment Operations 5.29 2.98 2.09 5.56 2.99 (11.11 ) Distributions: Dividends from investment income—net (.34 ) (.20 ) (.22 ) (.24 ) (.32 ) (.35 ) Dividends from net realized gain on investments (1.10 ) (1.14 ) (.39 ) — (.96 ) (2.78 ) Total Distributions (1.44 ) (1.34 ) (.61 ) (.24 ) (1.28 ) (3.13 ) Net asset value, end of period 32.95 29.10 27.46 25.98 20.66 18.95 Total Return (%) 18.91 b 11.51 8.00 27.05 17.89 (36.64 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .51 c .51 .51 .51 .51 .51 Ratio of net expenses to average net assets .50 c .50 .50 .50 .50 .50 Ratio of net investment income to average net assets 1.43 c .92 .64 1.07 1.45 1.16 Portfolio Turnover Rate 4.19 b 12.76 19.40 14.15 21.72 24.48 Net Assets, end of period ($ x 1,000) 2,995,041 2,494,980 2,302,143 2,201,094 1,758,165 1,581,926 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Midcap Index Fund, Inc. (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company. The fund’s investment objective seeks to match the performance of the Standard & Poor’s ® MidCap 400 Index. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of NewYork Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). 26 Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the fund’s Board of Directors (the “Board”). These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. 28 Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day.These securities are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2013 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 2,885,565,808 — — Equity Securities— Foreign Common Stocks † 15,404,469 — — Mutual Funds 60,058,745 — — U.S. Treasury — 3,240,932 — Other Financial Instruments: Financial Futures †† 1,743,018 — — † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. At April 30, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Pursuant to a securities lending agreement withThe Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended April 30, 2013,The Bank of New York Mellon earned $145,408 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2013 were as follows: Affiliated Investment Value Value Net Company 10/31/2012($) Purchases ($) Sales ($) 4/30/2013($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 67,011,162 228,063,585 235,016,002 60,058,745 2.0 Dreyfus Institutional Cash Advantage Fund 140,018,864 271,597,037 411,615,901 — — Total 207,030,026 499,660,622 30 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each tax year in the three-year period ended October 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2012 was as follows: ordinary income $18,118,885 and long-term capital gains $93,796,391.The tax character of current year distributions will be determined at the end of the current fiscal year. (f) New Accounting Pronouncement: In January 2013, FASB issued Accounting Standards Update No. 2013-01 (“ASU 2013-01”), The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities”, replaced Accounting Standards Update No. 2011-11 (“ASU 2011-11”), “Disclosures about Offsetting Assets and Liabilities”. ASU 2013-01 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. ASU 2011-11 was intended to enhance disclosure requirements on the offsetting of financial assets and liabilities. ASU 2013-01 limits the scope of the new balance sheet offsetting disclosures to derivatives, repurchase agreements, and securities lending transactions to the extent that they are (1) offset in the financial statements or (2) subject to an enforceable master netting arrangement or similar agreement. Management is currently evaluating the application of ASU 2013-01 and its impact on the fund’s financial statements. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2013, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (the “Agreement”) with the Manager, the management fee is computed at the annual rate of .25% of the value of the fund’s average daily net assets and is payable monthly. Under the terms of the Agreement, the Manager has agreed to pay all of the fund’s direct expenses, except management fees, Shareholder Services Plan fees, brokerage fees and commissions, taxes, interest expense, commitment fees on borrowings, fees and expenses of non- 32 interested Board members, fees and expenses of independent counsel to the fund and extraordinary expenses.The Manager has also agreed to reduce its management fee in an amount equal to the fund’s allocable portion of the accrued fees and expenses of the non-interested Board members and fees and expenses of independent counsel to the fund and to non-interested Board members. During the period ended April 30, 2013, fees reimbursed by the Manager amounted to $151,103. (b) Under the Shareholder Services Plan, the fund pays the Distributor for the provision of certain services, at an annual rate of .25% of the value of the fund’s average daily net assets.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2013, the fund was charged $3,416,246 pursuant to the Shareholder Services Plan. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $602,803 and Shareholder Services Plan fees $602,803, which are offset against an expense reimbursement currently in effect in the amount of $82,172. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended April 30, 2013, amounted to $146,281,681 and $112,490,791, respectively. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended April 30, 2013 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures in order to manage its exposure to or protect against changes in the market.A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equiv-alents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange’s clearinghouse guarantees the financial futures against default. Financial futures open at April 30, 2013 are set forth in the Statement of Financial Futures. The following summarizes the average market value of derivatives outstanding during the period ended April 30, 2013: Average Market Value ($) Equity financial futures 72,198,579 At April 30, 2013, accumulated net unrealized appreciation on investments was $871,749,322, consisting of $992,882,897 gross unrealized appreciation and $121,133,575 gross unrealized depreciation. At April 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 34 NOTE 5—Pending Legal Matters: The fund and several hundred other entities and individuals have been named as defendants in an adversary proceeding pending in the United States Bankruptcy Court for the Southern District of New York (Weisfelner, as Trustee of the LB Creditor Trust v. Fund 1, et al., Adv. Pro. No. 10-04609).The complaint alleges that payments made to shareholders of Lyondell Chemical Company (“Lyondell”) in connection with the acquisition of Lyondell by Basell AF S.C.A. in a cash-out merger in or around December 2007 constitute constructive or intentional “fraudulent transfers” under applicable state law and seeks to recover from the former Lyondell shareholders the payments received for the shares. At this stage in the proceedings, it is not possible to assess with any reasonable certainty the probable outcome of the pending litigation. Consequently, at this time, management is unable to estimate the possible loss that may result. The Fund 35 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on March 4-5, 2013, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. 36 The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.They also noted that performance generally should be considered over longer periods of time, although it is possible that long-term performance can be adversely affected by even one period of significant underperformance so that a single investment decision or theme has the ability to affect disproportionately long-term performance. The Board discussed the results of the comparisons and noted that the fund’s total return performance was variously above, at and below the Performance Group median for the various periods, including the two most recent periods in the fourth quartile, and above the The Fund 37 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Performance Universe median for all periods, including two periods in the first quartile. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. Taking into account the fund’s “unitary” fee structure, the Board noted that the fund’s contractual management fee was below the Expense Group median, the fund’s actual management fee was at the Expense Group median and above the Expense Universe median and the fund’s total expense ratio was below the Expense Group median and above the Expense Universe median. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors, noting the fund’s “unitary” fee structure.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with 38 information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s overall performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Fund 39 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreement was in the best interests of the fund and its shareholders. 40 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus MidCap Index Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: June 17, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: June 17, 2013 By: /s/ James Windels James Windels, Treasurer Date: June 17, 2013 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
